DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 3/11/2021, is acknowledged. Claims 1 and 5 – 6 are amended. Claim 4 is canceled. Claims 1, 3, and 5 – 6 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1, the claim recites “one of the openings in the blade tip and the blade root” on line 16. There is insufficient antecedent basis for each of “the openings”, “the blade tip”, and “the blade root” in the claim.
To overcome this rejection, the Examiner respectfully recommends Applicant amend to “wherein the pressurized-water cleaning treatment includes spraying pressurized water into (at least) one of a set of openings in (both) a blade tip and a blade root”, or an equivalent to provide the claim with proper antecedent basis. Moreover, the Examiner respectfully recommends Applicant amend “the one of the openings” on line 18 in accordance with any amendments done to the previously mentioned section of claim 1 (line 16).
Moreover, although there are no issues of indefiniteness, the Examiner suggests amending claim 3 in light of the newly entered amendments to independent claim 1, as some of the language may be redundant.
Claims 3 and 5 – 6 are rejected for their dependence on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.









Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-062834 (“Haruna”; cited in IDS of 07/11/2018, herein referring to machine translation of record .
Regarding claim 1, Haruna teaches a maintenance method for a turbine blade ([0001]) including internal cooling flow channels for circulating a refrigerant ([0030], L 5-7), the maintenance method comprising: a scale cleaning process ([0010], L 1-3) comprising (i) an ultrasonic cleaning treatment in which the turbine blade is immersed in an ultrasonic water cleaning tank and ultrasonic sound waves are conducted into the ultrasonic water cleaning tank to clean the turbine blade ([0071], L 7-9; [0073], L 4-5; [0090]; Fig. 4, S5, S7), and (ii) a pressurized-water cleaning treatment in which pressurized water is sprayed into the internal cooling flow channels after performing the ultrasonic cleaning treatment ([0073], L 1-4; [0090]; Fig. 4, S6); and a residual-stress removing process comprising performing heat treatment to remove residual stress in the turbine blade after performing the scale cleaning process ([0092], L 1 & 4-5).
Haruna teaches that the ultrasonic cleaning treatment is done in an ultrasonic water cleaning tank in which water is stored ([0073], L 4-5). An ordinarily skilled artisan would recognize and appreciate that the application of ultrasonic cleaning would require the ultrasonic sound waves to be conducted into the vessel required for cleaning; thus, an ordinarily skilled artisan would recognize the ultrasonic water cleaning tank as an equivalent to the water basin of the instant claim.
Haruna teaches that the first water treatment may be either an ultrasonic or pressurized water treatment ([0071]; Fig. 1, S5), and then a subsequent pressurized water treatment and ultrasonic water treatment are performed in order ([0073]). Thus, Haruna teaches both a first 
Haruna does not explicitly teach an initial blasting treatment to clean the turbine blade before the scale cleaning process.
Wern teaches a method for processing a workpiece ([0002], L 1-3). Wern teaches that the workpiece is initially blasted ([0039], L 5-7; Fig. 5, #200), and is then discharged into a washing unit for spray and ultrasonic washing ([0039], L 7-11; Fig. 5, #202, 204, 206, 208). Further, Wern teaches that blasting enables the workpiece to obtain a sufficiently high fatigue strength ([0025], L 21-24), and ultrasonic washing afterwards further removes undesired particulates or particles on the surface of the blasted workpiece ([0034], L 14-18).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Wern into Haruna and conduct a blasting step on the turbine blade prior to ultrasonic washing. The blasting enables the workpiece to obtain a sufficiently high fatigue strength, and the following ultrasonic washing would remove undesired particulates and/or particles present on the surface of the workpiece after blasting.
Haruna does not explicitly teach that the turbine blade includes a protective layer consisting of a first coating layer applied to an external surface and a second coating layer applied to outside of the first coating layer and that the coating-layer removing process for removing the second coating layer by blast treatment is done before the scale cleaning process.
Lutz teaches a method for cleaning and repairing metallic components, in particular gas turbine blades ([0001]; Claim 20). Lutz teaches that coatings on the workpiece are removed prior to cleaning, repair, and heat treatment ([0015]; Fig. 1, #10), and can be removed by grit blasting ([0015], L 1-3). Lutz also teaches that turbine blades may include a 2-layer protective coating on 
It would have been obvious to an ordinarily skilled artisan at the time of filing to incorporate the teachings of Lutz into Haruna and utilize a blasting treatment to remove a 2-layer protective coating on the turbine blade before a scale cleaning process. This ordering of steps and type of coating removal process provides controlled repair of worn, eroded or otherwise damaged areas of these components to meet precise dimensional and metallurgical requirements, creating robust repaired components that can be returned to service in an engine.
Moreover, Haruna teaches that in the pressurized-water cleaning treatment, pressurized water is sprayed into one of the openings in the blade root ([0101], L 1-9; [0104], L 1-3; Fig. 6, #63; Fig. 7, #65) in a state where the turbine blade is supported so that a longitudinal axis of the turbine blade extends along the vertical direction ([0055], L 4-6).
Haruna does not explicitly teach that pressurized water is sprayed into one of the openings located on an upper side in the vertical direction, i.e. in the blade tip.
Jabado teaches a process for cleaning passages in workpieces, in particular cooling-air passages in turbine blades (Abstract). Jabado teaches that by forcing a liquid under pressure through the passages of a workpiece, contaminants are loosened and any blocked passages may be opened, while contaminated passages may regain their original geometry ([0006]). Moreover, Jabado teaches an apparatus for conducting such a process ([0005]-[0010]; Figs. 1-2). Jabado teaches that if a large number of cooling-air passages are to be cleaned ([0028]; e.g. the shown passages in Fig. 4, #418), it is advantageous to use a separate attachment apparatus which is placed 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Jabado into Haruna, and utilize a turbine repair apparatus including a separate attachment apparatus which allows for a large number of passages to be cleaned in a single operation. By forcing a liquid under pressure through the passages of a workpiece, contaminants are loosened and any blocked passages may be opened, while contaminated passages may regain their original geometry.
The Examiner asserts that although Jabado illustrates an example of a turbine blade containing cooling passages that only exit at a leading edge of a turbine blade (see Fig. 4, #418 of Jabado, analogous to Figs. 1A-1B, arrows exiting lateral sides of Haruna) and does not explicitly show any cooling passages which exit at the turbine blade tip, an ordinarily skilled artisan would have found it obvious to apply the teachings of Jabado in a similar manner to cooling passages which exit at the tip of a turbine blade, such as those illustrated by Haruna in Fig. 1A (see arrow exiting tip 1e). As such, the combined teachings of Haruna and Jabado would suggest to an ordinarily skilled artisan that pressurized water is sprayed into openings in the blade tip, those openings being located on an upper side in the vertical direction (i.e. the tip).
Regarding claim 3, Haruna teaches that the turbine blade is a rotor blade ([0030]), the internal cooling flow channels open in a blade tip and a blade root of the turbine blade (Fig. 1, 1g & arrow exiting tip 1e), and in the pressurized-water cleaning treatment, pressurized water is sprayed into the internal cooling flow channels from any one of openings in the blade tip and openings in the blade root ([0104], L 1-3).
6, Haruna teaches that in the scale cleaning process, a first pressurized-water cleaning treatment is performed in a state where the turbine blade is supported so that the blade tip is on the upper side in the vertical direction ([0055], L 4-6; [0073], L 1-4).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-062834 (“Haruna”; cited in IDS of 07/11/2018, herein referring to machine translation of record except for figures) in view of US 2017/0129073 (“Wern”; of record, available as prior art under 102(a)(2)), US 2008/0028605 (“Lutz”; cited in IDS of 06/15/2019 and of record), and US 2008/0035178 (“Jabado”) as applied to claim 1, and further in view of US 2002/0189647 (“Labib”; of record).
Regarding claim 5, Haruna, Wern, Lutz, and Jabado do not explicitly teach that the support direction is switched so that upper and lower sides in the vertical direction of the turbine blade are inverted with respect to a previous pressurized-water cleaning treatment prior to a following pressurized water treatment.
Labib teaches a process for cleaning the surfaces of internal passageways of complex components ([0002]). Labib teaches that direction of flow may be reversed within the passageways during this cleaning process ([0072], L 1-4). Furthermore, Labib teaches that this reversal of flow allows both ends of a tube to act as an outlet for some time, thereby experiencing the best degree of cleaning ([0072], L 4-9).
It would have been obvious to an ordinarily skilled artisan at the time of filing to incorporate the teachings of Labib into Haruna, Wern, and Lutz, and reverse the flow of cleaning fluid (in the case of Haruna, pressurized water), within internal passageways. This reversal of flow would allow both ends of a tube to act as an outlet for a portion of cleaning time, thereby experiencing the best degree of cleaning.
.

Response to Arguments
Applicant’s remarks filed 3/11/20201 are acknowledged and have been fully considered. Applicant has argued that the amendments made to independent claim 1 distinguish over the prior art of record, as it is alleged that none of Haruna, Wern, or Lutz teach or suggest that pressurized water is sprayed into openings in the blade tip. The Examiner finds this argument persuasive; as such, the prior art rejections of record have been withdrawn.
However, upon further search and consideration, the Examiner has presented new grounds of rejection, further incorporating the Jabado reference. To be clear, Applicant’s amendments necessitated the new grounds of rejection, as they contain limitations which have previously not been considered during prosecution (e.g. the pressurized-water cleaning treatment includes spraying pressurized water into one of the openings in the blade tip and the blade root).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735  

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735